DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 2/4/2021. Claims 1, 7, 9-10, 12-14, 16 and 20 are amended. Claims 1-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive. In response to Applicant’s arguments on page 7 that “Neither Inskip nor Morgos, whether taken alone or in combination, teaches or suggests the highlighted features of claim 1. Inskip is directed to a client requesting from a server a selected frame-rate version of a trick play track to be sent to the client. As the client receives the requested frame-rate version of the trick-play track, the client may play the trick-play track at the requested fast-play speed (8:45-51). But nowhere does Inskip, whether taken alone or in combination with Morgos, teach or suggest "adjusting a frame rate of the trick play operation" as recited in claim 1. Inskip nowhere discloses such "adjusting" based, for example, on "simultaneous playback of content by other playback devices" or otherwise”, the Examiner respectfully disagrees. Inksip teaches:

at least at col 7, lines 51-60 that “To facilitate this, a server may store or otherwise have access to pre-generated instances of the various frame-rate versions of a trick-play track, perhaps as part of a media container containing the original video, or the server may generate a selected frame-rate version the fly (such as by stripping I-frames of a +1/1 version of the trick-play track at a rate sufficient to produce a desired frame-rate version).  These may be encoded versions, and so the relevant bit rate of each frame-rate version may be a bit rate of the encoded representation of that frame-rate version.  Further, an index of the video may then map the original video with each version of the trick-play track respectively to enable trick-play playout in correspondence with the original video, and may specify a bit rate respectively of each frame-rate version of the trick-play track.  As noted above, the client may obtain this index from the server or another entity and may use it as a basis to determine which version of a trick-play track to ask the server to stream, based on a consideration of at least (i) which speed of playback is requested and (ii) the current network bandwidth”. Therefore, this on-the-fly generation of a sufficient 
In response to subsequent arguments turning to the Morgos reference, the Examiner notes that the applicant's arguments are against the references individually. The Applicant should please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant should please note that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Additionally, the Applicant should please note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, by modifying Inskip’s system to include the limitations as taught by Morgos, a more efficient method/system of optimizing system resources is realized, and the Applicant should please note that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inskip (of record) in view of Morgos (of record).

Regarding claims 1, 9 and 16, Inskip discloses a method comprising: 

wherein the network is associated with a maximum network bandwidth (see Inskip, at least at col 2, lines 14-27, and related text); and 
adjusting a frame rate of the trick play operation such that the bandwidth of the trick play operation does not exceed the maximum network bandwidth (see Inskip, at least at col 2, lines 14-27, col 7, lines 7-30 and lines 51-60, col 12, lines 3-11, col 13, lines 16-32, col 14, line 64 - col 15, line 3, and related text).
Inskip does not specifically disclose wherein the first playback device is one of a plurality of playback devices forming a network; or 
bandwidth of the trick play operation and bandwidth associated with simultaneous playback of content by other playback devices of the plurality of playback devices.
In an analogous art relating to a system for delivering media, Morgos discloses a playback device a one of a plurality of playback devices forming a network (see Morgos, at least at Fig 1-7, and related text); and
adjusting characteristics of a trick play operation such that bandwidth of the trick play operation and bandwidth associated with simultaneous playback of content by other playback devices of the plurality of playback devices does not exceed a maximum network bandwidth (the maximum network bandwidth being the a total amount of bandwidth of which steady state devices are allocated to first, and then the remaining bandwidth is allocated to the devices performing trick play operations, see Morgos, at least at col 6, lines 44-67, col 9, lines 1-25, and related text).

Regarding claim 2, Inskip in view of Morgos discloses wherein the bandwidth associated with the simultaneous playback of content by the other playback devices comprises a combined bandwidth between each of the other playback devices and a gateway device with which each of the other playback devices is configured to communicate (and at least the server being the gateway device, see Inskip, at least at col 5, lines 22-64, col 11, lines 40-65, col 6, lines 44-67 and related text).
Regarding claims 3 and 11, Inskip in view of Morgos discloses wherein the first content asset comprises audio information, video information, index information, or a combination thereof (see Inskip, at least at col 3, lines 63-66 and related text).
Regarding claims 4 and 18, Inskip in view of Morgos discloses wherein the method further comprises sending, to the first playback devices, the first content asset having the adjusted frame rate (see Inskip, at least at col 8, lines 45-56, col 12, lines 3-11 and lines 55-62, col 13, lines 39-44, col 14, line 55 – col 15, line 3 and related text).
Regarding claims 5 and 12, Inskip in view of Morgos discloses determining the maximum network bandwidth based on determining a bandwidth associated with a storage medium associated with the plurality of playback devices (at least the buffer of client device being the storage medium, see Inskip, at least at col 5, lines 22-64, col 11, lines 40-65 and related text).
Regarding claim 6, Inskip in view of Morgos discloses wherein the storage medium comprises a flash memory (see Inskip, at least at col 10, lines 25-40 and related text).

Regarding claim 13, Inskip in view of Morgos discloses determining the threshold bandwidth based at least in part on a quantity of a plurality of active communication sessions (see Morgos, at least at col 5, lines 46 – col 6, line 25, col 6, line 44 – col 7, line 17, col 7, lines 38-43, col 8, lines 4-17, and related text).
Regarding claims 10 and 17, Inskip in view of Morgos discloses adjusting the frame rate such that the bandwidth of the trick play operation is adjusted from being greater than a bandwidth associated with normal playback of the first content asset to being less than or equal to the bandwidth associated with the normal playback (see Inskip, at least at col 8, lines 11-26, and related text).
Regarding claim 20, Inskip in view of Morgos discloses wherein the computing device is further configured to determine the threshold bandwidth based at least in part on a bandwidth usage of the one or more playback devices executing a non-trick play operation (see Morgos, at least at col 5, lines 46 – col 6, line 25, col e6, line 44 – col 7, line 17, col 7, lines 38-43, col 8, lines 4-17 and related text).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inskip (of record) in view of Morgos (of record), as applied to claims 1 and 9 above, and further in view of Ramos (of record).


In an analogous art relating to a system for delivering media, Ramos discloses determining a combined bandwidth between playback devices and a gateway device based at least in part on a quantity of the playback devices (see Ramos, at least at [0038], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Inskip in view of Morgos to include the limitations as taught by Ramos for the advantage of more robustly determining system resources for optimization.
Regarding claim 14, Inskip in view of Morgos discloses reducing the frame rate/ adjusting characteristics of a trick play operation such that bandwidth of the trick play operation and bandwidth associated with simultaneous playback of content by other playback devices of the plurality of playback devices does not exceed a maximum network bandwidth (see above), but does not specifically disclose the adjusting being based at least in part on a quantity of the plurality of playback devices configured to receive content from the device.
In an analogous art relating to a system for delivering media, Ramos discloses making adjustments such that a maximum network bandwidth is not exceeded, where the adjusting is based at least in part on a quantity of the plurality of playback devices configured to receive content from a device (see Ramos, at least at [0022]-[0026], [0038], [0064], and related text). Therefore, the combination of Inskip in view of Morgos and Ramos teaches the limitations of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Inskip in view of Morgos to include the limitations as taught by Ramos for the advantage of more robustly determining system resources for optimization.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571) 272-9524 .  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/            Primary Examiner, Art Unit 2421